Title: John Adams to Charles Adams, 2 February 1795
From: Adams, John
To: Adams, Charles


          
            Dear Charles
            Philadelphia Feb. 2. 1795
          
          A Letter from Mr Jay of the 24. of November informs me, that he had recd two Letters from your Brother in Holland, one of the 14th. and another of the 20th. the first at the Hague the last at Amsterdam, which inform’d him that your Brother had been presented to their High Mightinesses, and recd and acknowledged by them, and that he had Afterwards had an Audience of the statholder. so that he had gone through his Ceremonies at the Hague and proceeded to Amsterdam upon Business. Inform your Brother and Sister smith of this: and I congratulate you all upon it. It is a Satisfaction to know that they had escaped all Danges of Seas and of Ennemies or Friends in their Passage, and that the Hague and Amsterdam were neither under Water, nor Obstructed in their Communication with each other.
          We are in anxious Expectation of the Treaty with England. I cannot now think of leaving this Place till the Treaty is dispatched or Congress rises.
          Mr Wolcott is nominated to Day in Place of Col Hamilton. Mr Jay I think will be at home in Season to be what you please to make him in New York.
          Letters from your Brother are much to be desired for his Account of the state of Things will be well weighed, and very entertaining. I waited on the President to Day to communicate my little Letter, to him, to whom Mr Jay had written the Week before Dispatches which have not yet arrived at the Office.
          I am afraid I shall not find time to write you my remarks on The Lecture. It is an elegant Thing and the Course will be well worth your Attention. I am Dr sir / yours affectionately
          
            John Adams
          
        